Citation Nr: 1302361	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability.  
  

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from July 2003 to February 2004 and January 2005 to November 2005.  This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for posttraumatic stress disorder, assigning a 30 percent disability rating, effective December 14, 2006.

In July 2009, the Board issued a decision that granted an initial 50 percent rating for the Veteran's posttraumatic stress disorder.  The Veteran appealed the Board's July 2009 decision to United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2010 Joint Motion for Partial Remand (JMR), the Court issued a May 2010 Order that remanded the issue of an initial rating in excess of 50 percent for the Veteran's posttraumatic stress disorder for further action. 

In a September 2009 rating decision, the RO increased the disability rating from 30 to 50 percent for the Veteran's posttraumatic stress disorder, effective December 14, 2006.  As this increased evaluation does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2010, the case was remanded for additional development.  While there has been substantial compliance with the remand directives, further development is necessary regarding the issues listed on the title page.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

Additional development is required before the issues of entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based upon individual unemployability (TDIU) can be adjudicated.  Specifically, another examination is necessary and VA must obtain and associate with the record missing legal documents, a private examination report, and a lay statement.   

In November 2012, the Veteran's attorney submitted additional evidence, including the report of a private psychiatric evaluation dated in November 2012.  The Board, however, finds that the Veteran must be scheduled for another VA examination as the aforementioned private psychiatric evaluation is in stark contrast with the findings of the most recent July 2011 VA examination.  

Specifically, regarding the severity of the Veteran's PTSD, while the July 2011 VA examiner stated that the Veteran had occupational and social impairment with difficulty in establishing and maintaining effective work and social relationships due to his PTSD, and assigned a global assessment of functioning (GAF) score of 55, the November 2012 private examiner indicated that the Veteran had total occupational and social impairment due to his PTSD, and assigned a GAF score of 40.  

Regarding whether the Veteran abused alcohol to cope with his PTSD, the VA examiner stated that alcohol abuse had not been diagnosed; however, explained that in June 2011, the Veteran reported that he drank two to three times per week, and typically consumed five to six drinks on those days, noting that this was less consumption than in 2008 through 2009.  The private examiner, however, indicated that the Veteran's alcohol abuse appeared to be clearly secondary to his PTSD, explaining that his substance abuse issues began after he returned from Iraq, in particular, his use of alcohol to address his sleeping problem.  

Based on the aforementioned, another VA examination is required to determine the severity of the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.327, 4.2 (2012).  

Moreover, regarding the Veteran's claim of entitlement to a TDIU, while the evidence demonstrates that the Veteran has been a full-time employee of VA since March 2010, it also shows that he was unemployed from October 2007 to March 2010.  Specifically, the Veteran reported in March 2010, that he lost his job as an electrician in October 2007 due to his PTSD symptomatology.  

Accordingly, an opinion should be obtained as to whether the Veteran's service-connected PTSD precluded substantially gainful employment, as neither the July 2011 VA examiner nor the November 2012 private examiner addressed this specific question regarding the Veteran's period of unemployment from October 2007 to March 2010.  38 C.F.R. § 4.16(a) (2012); Friscia v. Brown, 7 Vet. App. 294 (1994).

Finally, several pertinent legal documents, including the April 2010 JMR and May 2010 Court Order, as well as medical evidence, including a November 2010 private psychiatric evaluation, and a November 2010 statement from the Veteran's employer are not contained within the claims file, nor are they located on Virtual VA.  Accordingly, VA must attempt to locate these documents or a temporary file, and associate them with the Veteran's claims file.  See 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is remanded for the following actions:

1.  The RO must take all appropriate action necessary to obtain the April 2010 JMR, May 2010 Court Order, a November 2010 private psychiatric evaluation, and a November 2010 statement from the Veteran's employer, or the temporary file which includes these documents, and associate these documents with the evidence of record.  

2.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed. 

The examiner must comment on the findings of the July 2011 VA examination, as well as the findings of the November 2012 private evaluation.  Specifically, the examiner must address the different findings and GAF scores assigned by the respective examiners.  

The examiner must comment on whether the Veteran has a current substance abuse (alcohol) disorder secondary to his service-connected PTSD disability.  In answering this question, the examiner must address the findings of the July 2011 VA examination report, which indicates that in June 2011, the Veteran reported that he drank two to three times per week, and typically consumed five to six drinks on those days, which was less consumption than in 2008 through 2009.  The examiner must also address the findings of the November 2012 private examination report, which indicates that the Veteran's alcohol abuse was secondary to his PTSD, in particular, his use of alcohol to address his sleeping problems.  

The examiner must also provide an opinion as to the effect his service-connected PTSD has on his ability to obtain and maintain employment consistent with his education and occupational experience.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  In answering this question, the examiner must specifically address the Veteran's unemployment during the time period of October 2007 to March 2010, to include consideration of the Veteran's report that he lost his job as an electrician due to his PTSD symptomatology.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial evaluation in excess of 50 percent for PTSD and the claim of entitlement to TDIU must be readjudicated with consideration of all of the evidence of record.  Readjudication of these issues must include consideration on a schedular and extraschedular basis.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


